COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Southcorp Realty Advisors, Inc.
Appellate case number:      01-21-00719-CV
Trial court case number:    2016-01602
Trial court:                157th District Court of Harris County
        Relator, Southcorp Realty Advisors, Inc., has filed a petition for a writ of mandamus
arguing that the trial court abused its discretion by striking Bill Sisson and Susan Powell
as testifying expert witnesses on the issue of damages. Relator has filed a motion for
emergency stay, requesting that this Court enter an order to stay the October 10, 2022 trial
setting pending resolution of its mandamus petition.
       Relator’s motion for emergency stay is denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: __August 26, 2022___